ORIGINAL
      3Jn tbe Wniteb ~tates QCourt of jfeberal QCiaims
                                   No. 15-1509C
                             (Filed February 18, 2016)
                            NOT FOR PUBLICATION                     FILED
                                                                   FEB 1 S- 2016
************************
                        *                                         U.S. COURT OF
                                                                 FEDERAL CLAIMS
                        *
ANTHONY JOHNSON,        *
                        *
             Plaintiff, *
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                                      *
************************
                                    ORDER

       On February 16, 2016, Mr. Johnson filed a "Motion for Judgment by Default"
under Rule 55 of the Rules of the United States Court of Federal Claims (RCFC).
He bases this motion on his belief that the government failed to timely file an
answer to the complaint. On February 12, 2016, the date on which a response to
plaintiffs complaint was due, the government filed a motion to dismiss plaintiffs
complaint. Under the RCFC 12(a)(4), a motion to dismiss satisfies the government's
obligation to respond to the complaint. Therefore, plaintiffs motion is DENIED.


IT IS SO ORDERED.



                                          Judge
                                                                    -